— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated March 5, 1976 and made after a statutory fair hearing, which affirmed a determination of the Westchester County Commissioner of Social Services to discontinue petitioner’s grant for day care services, the appeal is from a judgment of the Supreme Court, Westchester County, entered July 15, 1976, which dismissed the proceeding upon granting the motion of the County Commissioner, in which the State Commissioner joined, to dismiss the petition for failure to state facts sufficient to entitle the petitioner to the relief requested. Judgment affirmed, without costs or disbursements. The determination was not arbitrary or capricious (see Matter of Hylton v Nyden, 39 NY2d 61). We have reviewed the petitioner’s remaining contention and find it to be without merit. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.